                                                                                                  Adam S. Heder
                                                                                            Direct: 503.596.2920
                                                                                         adamh@hbclawyers.com
                                                                                    Admitted in Oregon and California




                                                   June 23, 2021


VIA CM/ECF
                                                                                                  6/24/2021
The Honorable Magistrate Judge Katharine H. Parker
500 Pearl Street, Room 750
New York, NY 10007

          Re:       Sparrow Fund Management, LP v. MiMedx Group, Inc. et al.
                    Case No. 1:18‐cv‐04921‐PGG‐KHP
                    Motion to File under Seal Exhibit A in Support of Supplemental Motion to De-Designate

Dear Judge Parker:

        Concurrent with the filing of this motion, Plaintiff has filed a Supplemental Motion to De-
Designate. Exhibit A to that motion, however, has been produced by a third-party in this matter who
labeled it as “confidential” pursuant to the Court’s Protective Order (CM ECF No. 169).

          Under the terms of that Protective Order, Plaintiff is required to file its motion under seal. By way
of this letter motion, Plaintiff respectfully requests the Court allow it to so proceed.

          Sincerely,
                                                      HARRIS BERNE CHRISTENSEN LLP



                                                      Adam S. Heder
                                                      Admitted Pro Hac Vice

cc: All Counsel of Record (via email)
                                           Order to Seal
                                           For the same reasons set forth by the Court at ECF No. 206 in this
                                           case the Court hereby GRANTS Sparrow's letter motion to seal.
                                           The Court respectfully requests that the Clerk of Court ensure
                                           that the document filed at ECF No. 225 remains under seal with
                                           access limited to the parties and the Court.




Main Office
15350 SW Sequoia Parkway       T 503.968.1475
                                                                                               Date: June 24, 2021
Suite 250                      F 503.968.2003
Portland, OR 97224             W hbclawyers.com
